Exhibit LINN ENERGY, LLC LONG-TERM INCENTIVE PLAN FORM OF DIRECTOR RESTRICTED UNIT GRANT AGREEMENT This Restricted Unit grant agreement (“Grant Agreement”) is made and entered into effective as of [Grant Date], (the “Grant Date”) by and between LINN ENERGY, LLC, a Delaware limited liability company (together with its subsidiaries, the “Company”), and [Director] (“Participant”). WHEREAS, as a member of the Company’s Board of Directors (the “Board”), the Company considers it to be in its best interest that Participant be given a proprietary interest in the Company and an added incentive to advance the interests of the Company; and WHEREAS, the Company desires to accomplish such objectives by granting Participant Restricted Units pursuant to the Linn Energy, LLC Amended and Restated Long-Term Incentive Plan, as amended which is attached hereto as Appendix A and incorporated by reference herein (the “Plan”); NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth, the parties hereby agree as follows: 1.Grant of Restricted Units.The Company hereby grants to Participant [] Restricted Units, under and subject to the terms and conditions of this Grant Agreement and the Plan. 2.Vesting and Restricted Period.Except as otherwise provided herein, the Restricted Period with respect to one third (1/3) of the Restricted Units granted hereby shall lapse on January 19, [], the Restricted Period with respect to an additional one third (1/3) of the Restricted Units granted hereby shall lapse on January 19, [], and the Restricted Period with respect to the final one third (1/3) of the Restricted
